Citation Nr: 1456814	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for low back strain with degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy associated with the lumbar spine disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy associated with the lumbar spine disability for the period of September 13, 2011 to July 5, 2012, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from February 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a low back disability and assigned a 20 percent evaluation for that disability, effective September 13, 2011.  

The March 2012 rating decision additionally assigned a 10 percent evaluation, effective September 13, 2011, for left lower extremity radiculopathy associated with the low back disability.  That disability was increased to 20 percent disabling, effective July 5, 2012.  That was done in a July 2012 rating decision.  The July 2012 rating decision also awarded service connection for right lower extremity radiculopathy associated with the low back disability and assigned a 20 percent evaluation for that disability, effective April 30, 2012.  

The Board has taken jurisdiction over the radiculopathy claims because the Rating Schedule requires that neurological disabilities associated with a spine disability be considered when rating the spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

This appeal was certified by the RO in 2012.  Nevertheless, pursuant to further evidentiary development undertaken by the RO, the Veteran was scheduled for and underwent a VA examination of his spine in November 2014.  

No supplemental statement of the case has been issued with respect to the low back disability rating and associated radiculopathy claims.  Because the RO procured additional pertinent evidence, this case will be remanded in order for the agency of original jurisdiction to readjudicate the claims based on the entire record, with particular consideration being given to the November 2014 examination findings.  

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should review the claims file and readjudicate the Veteran's claims for higher ratings for low back disability and associated bilateral lower extremity radiculopathy.  (Additional evidentiary development should be undertaken as deemed necessary.)  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

